Citation Nr: 1134579	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  96-18 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than January 12, 1998, for the grant of a 30 percent rating for mitral valve prolapse (MVP).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1986.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a January 1997 rating decision of the Washington, D.C. Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO effectuated a December 1996 Board decision that awarded service connection for MVP, effective June 11, 1986.  The Veteran perfected an appeal with respect to the initial (noncompensable) disability rating assigned. 

During the course of this appeal, in November 1998 and January 2001 rating decisions, the RO assigned a 10 percent rating, effective June 11, 1986, and a 30 percent rating, effective January 12, 1998, respectively.  The claims file was later transferred to the Baltimore, Maryland VARO.  

In April 2002, the Veteran testified at a Central Office (CO) hearing before the undersigned Veterans Law Judge in Washington, DC.  During that hearing, the Veteran clearly indicated that he was not in disagreement with the current 30 percent rating assigned for his service-connected MVP, but rather the effective date assigned for that rating.  As such, the issue in appellate status is as characterized on the title page. 

In a July 2002 decision, the Board denied the Veteran's claim for an effective date earlier than January 12, 1998, for the current 30 percent rating for his service-connected MVP.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2003 Order, the Court granted the parties' joint motion for remand, vacating the Board's July 2002 decision and remanding the case for compliance with the terms of the joint motion. 

In August 2004 and June 2006, the Board remanded the case for further notice and development to comply with the Court's Order.  

In an October 2009 decision, the Board again denied the Veteran's claim for an effective date earlier than January 12, 1998, for the current 30 percent rating for his service-connected MVP.  The Veteran appealed that decision to the Court, which, by a June 2010 Order, granted a June 2010 joint motion for remand, finding the Board provided inadequate reasons and bases for its decision and remanding the case for compliance with the terms of the joint motion.  

As final preliminary matters, the Board notes that, in a November 2004 statement, the Veteran requested that the RO reconsider the denials of his petitions to reopen claims for service connection for hypertension and athlete's foot and his claims for severe onychomychosis and a dental condition secondary to MVP.  In an April 2004 rating decision, the RO denied service connection for a dental condition and determined that new and material evidence had not been received to reopen a claim for service connection for hypertension.  In a September 2004 rating decision, issued in November 2004, the RO awarded service connection for hypertension and assigned an initial 10 percent rating, effective June 3, 2003.  In a December 2004 letter from the RO to the Veteran, the RO incorrectly indicated that his motion for reconsideration was being referred to the Board.  In an October 2004 rating decision issued in November 2004, the RO denied service connection for onychomycosis.  In September 2008, the Veteran submitted a notice of disagreement (NOD) with the 2004 denial of his service-connection claim for onychomycosis.  In January 2009, the Veteran filed a claim for an increased rating for hypertension.  In a May 2009 letter, the   RO informed the Veteran that his NOD was untimely and that he could appeal the fact that his appeal was not timely filed with regard to onychomycosis.  In a May 2009 response titled a "Motion for Reconsideration", the Veteran stated that he had filed a timely appeal for both hypertension and onychomycosis and that the claims before the VA were now requests for increased ratings.  Except for hypertension, the Veteran is not service connected for any of the disorders/conditions discussed in this paragraph, and none of these issues are currently in appellate status before the Board.  Therefore, these matters, along with his increased rating claim for hypertension, are referred to the RO for appropriate action.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, prior to January 12, 1998, the evidence of record reflects the Veteran's MVP symptoms were analogous to severe, frequent attacks of paroxysmal tachycardia.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, an effective date of June 11, 1986, but no earlier, is warranted for the assignment of a 30 percent rating for MVP.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400, 4.7, 4.104, Diagnostic Code 7013 (1986-1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

The Veteran is claiming that he is entitled to an effective date prior to 
January 12, 1998, for the assignment of a 30 percent initial disability rating for MVP.  As will be explained in the analysis below, the Board finds that the competent and probative evidence of record supports the assignment of an initial 30 percent rating for the service-connected MVP from June 11, 1986.

Statutory and regulatory provisions specify that unless otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that the disability increased within one year preceding the date of claim for the increased rating, the effective date of increased compensation will be the date the disability increased within that year.  38 C.F.R. § 3.400(o)(2).  

Prior to January 12, 1998, the criteria for rating cardiovascular diseases did not provide separate criteria for evaluating MVP.  See 38 C.F.R. § 4.104 (in effect prior to January 12, 1998).  When an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The January 1997 noncompensable rating was assigned by evaluating the Veteran's symptoms as analogous to an auriculoventricular block, under former Diagnostic Code 7015.  Under that diagnostic code, a 30 percent rating was warranted for a complete block, without syncope or minimum rating when pacemaker had been inserted; and a 10 percent rating was warranted for an incomplete, asymptomatic block, without syncope or need for medicinal control after more than one year.  38 C.F.R. § 4.104 (in effect prior to January 12, 1998).

Subsequently, under the current rating criteria, the Veteran's symptoms have been rated as analogous to valvular heart disease (including rheumatic heart disease), under Diagnostic Code 7000.  38 C.F.R. § 4.104 (in effect from January 12, 1998).  

Under former Diagnostic Code 7000, pertaining to rheumatic heart disease, a 30 percent rating was warranted from the termination of an established service episode of rheumatic heart fever, or its subsequent recurrence, with cardiac manifestations, during the episode or recurrence, for three years, or diastolic murmur with characteristic ECG manifestations or definitely enlarged heart; a 10 percent rating was warranted with identifiable valvular lesion, slight, if any dyspnea, the heart not enlarged; following established active rheumatic heart disease.  38 C.F.R. § 4.104 (in effect prior to January 12, 1998). 

Under former Diagnostic Code 7005, pertaining to arteriosclerotic heart disease, a 30 percent rating was warranted following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor feasible.  Id.  

Under former Diagnostic Code 7007, pertaining to hypertensive heart disease, a 30 percent rating was warranted with definite enlargement of the heart, sustained diastolic hypertension of 100 or more, which may later have been reduced, dyspnea on exertion, more than light manual labor was precluded.  Id. 

Under former Diagnostic Code 7013, pertaining to paroxysmal tachycardia, a maximum 30 percent rating was warranted for severe, frequent attacks; and a 10 percent rating was warranted for infrequent attacks.  Id.

Under former Diagnostic Code 7014, pertaining to sinus tachycardia, a maximum 10 percent rating was warranted for persistently 100 or more in recumbent position.  Id.

Analysis

Initially, the Board notes that, in a January 1997 rating decision, the Veteran was awarded service connection for MVP and assigned an initial noncompensable disability rating, effective June 11, 1986, the day following his discharge from service.  The Veteran appealed the initial disability rating assigned.  During the course of this appeal, in November 1998 and January 2001 rating decisions, the RO assigned an initial 10 percent rating, effective June 11, 1986, and a 30 percent rating, effective January 12, 1998, respectively.  In a February 2001 notice of disagreement, the Veteran disagreed with the effective date assigned for the 30 percent rating, stating that it should be retroactive back to 1986.  During his 2002 hearing, the Veteran indicated that he did not disagree with the 30 percent rating, only to the effective date assigned.  Since the Veteran's appeal stems from the initial rating decision granting service connection and the Veteran's original claim for service connection was filed within the year following his discharge from service, the effective date cannot be earlier than June 11, 1986.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he first experienced symptoms during service and that his MVP was not diagnosed until several years after entering military service.  In a December 1986 notice of disagreement, the Veteran stated that he was diagnosed with MVP while on active duty and that he continued to experience considerable difficulty with his heart condition.  In a February 1997 notice of disagreement the reported that he was "medically boarded" out of the U.S. Navy for MVP and chest pains and along with his MVP, other symptoms included headaches, ringing in the ears, numbness of the hands, dizziness, and shortness of breath.  In a December 1998 statement, the Veteran reported that, since 1986 his condition had worsened so that the minimum rating should have been 30 percent, he also noted that a VA electrocardiogram (ECG) from August 1998 was abnormal and he was treated at a private hospital emergency room in August 1998, at which time he had an abnormal ECG.  In a July 2008 statement, the Veteran reported that from he experienced symptoms of chest pain, heart palpitations, shortness of breath, dizziness, tiredness/exhaustion, numbness of the hands and feet, ringing in the ears, headaches, and increased body temperature on a frequent basis from 1986 to 1990 and on moderately frequent to less frequent basis from 1991 to 1998.  Finally, in an April 2011 statement, the Veteran reported that from 1986 through 1998 the chest pain, heart palpitations, shortness of breath, dizziness, tiredness, numbness of hands and feet, headaches, and increased body temperature were both frequent and severe.  

In a September 2008 statement, the Veteran's attorney acknowledged that the schedule for evaluating cardiovascular conditions prior to January 12, 1998 differs from the current rating criteria.  See 62 Fed. Reg. 65,207-65,224 (December 11, 1997).  In light of the Veteran's symptoms, his attorney felt that the most appropriate diagnostic code to evaluate the Veteran's symptoms would be under former Diagnostic Code 7013 for rating paroxysmal tachycardia.  As the Veteran did experience frequent bouts of tachycardia, his attorney asserts that a 30 percent rating is warranted.  

The Board finds that the Veteran's statements and testimony regarding his MVP symptoms from 1986 to 1998 are supported by his contemporaneous lay statements and the medical evidence of record, discussed below, and therefore are credible evidence of his reported frequency and severity of symptoms during this period.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Service treatment records reflect that clinical findings for the Veteran's heart were noted as normal on an August 1979 enlistment examination report.  In October 1985, the Veteran was referred for further evaluation of chest pains and elevated blood pressure prior to undergoing oral surgery.  In November 1985, he complained of left-sided chest pain while at rest and reported a life long heart murmur of unknown etiology.  On examination, he had sinus tachycardia with Grade II/VI systolic ejection murmur across the back of the heart, at apex.  Blood pressure readings taken over a 25-minute interval were: 180/90, 188/98 and 174/84.  He was sent to the emergency room at the Jacksonville, Florida Naval Hospital, where his blood pressure readings were 160/60 and 160/70.  Chest x-rays were normal; while an ECG revealed early repolarization.  The assessment was rule out MVP. 

At a December 1985 in-service evaluation, a Grade II/VI systolic murmur was noted, but no chest pain to palpation. Blood pressure readings were 166/80 and 152/88.  The assessment included MVP and hypertension.  He was prescribed a stress management course and continued on Inderal.  A December 1985 echocardiogram (ECHO) revealed MVP; no other valvular disease was noted.  An addendum reflected that another physician had examined the Veteran, read the ECHO and agreed with the diagnosis of MVP with an aortic murmur secondary to high output in young healthy male.  

In January 1986, a Medical Evaluation Board report revealed that the Veteran was well until being diagnosed with MVP.  On examination, the Veteran's blood pressure was 140/80 in both arms.  Examination of the heart revealed regular rate and rhythm, with a Grade II/VI systolic ejection murmur in the left sternal border and in the right second intercostal space, with slight radiation to the carotid.  He was initially evaluated with an exercise stress test, which the Veteran completed without any problems to over 93 percent of his maximal heart rate.  He did experience some chest pain during this period of time, which had no association with any sinus tachycardia (ST) segment abnormalities.  The test was interpreted as entirely normal, a negative stress test.  The cardiologist who performed the examination indicated that, in view of the information gleaned, no further evaluation of the Veteran's cardiac status was indicated and that his chest pain was of noncardiac etiology.  A CAT scan was done and was entirely within normal limits.  The final diagnoses included chest pain, noncardiac etiology; MVP; and severe personality disorder.  A Physical Evaluation Board report dated the following month included the same diagnoses. 

In an August 1986 VA examination report, the Veteran complained of headaches, dizziness, and MVP.  He reported a past history of labile hypertension, but was not on medication.  He also gave a history of MVP and occasional sharp chest pains.  On examination, no clicks were noted at the lower left and upper right sternal borders.  At that time, the Veteran's blood pressure readings were 140/80, 140/82 and 140/82.  His pulse was 72.  Chest x-rays revealed heart was normal in size and configuration and the mediastinum was on the midline.  An ECG showed sinus bradycardia and early repolarization; otherwise normal ECG.  A radiology report with Doppler imaging revealed right and left atrial enlargements, normal aortic valve, no mitral valve prolapsed and a slightly thick anterior mitral leaflet.  The diagnoses included normal cardiovascular examination.  

During an August 1986 VA psychiatric examination, the Veteran gave a history of hospitalization when he earlier developed dizziness, a headache and chest pains. The examiner felt that the Veteran might have had a panic attack, adding that a panic disorder is seen sometimes in individuals with MVP.

A September 1986 VA ECG failed to detect either mitral or tricuspid regurgitation, however, this report revealed right and left atrial enlargements, normal aortic valve, no mitral valve prolapsed and a slightly thick anterior mitral leaflet.  

In a December 1987 private medical evaluation record, a private physician, Dr. G.I.S., noted the Veteran's history of chest pain was sharp, usually transient pain located at the parasternal edge, associated with paresthesia of the hands, and occasionally occurring when he was exerting himself.  He noted that the Veteran was placed on medication, Inderal, but this caused side effects and was stopped.  The Veteran reported currently having less frequent and milder episodes of similar chest pain but also with intermittent palpitations, but no sustained tachycardia or presyncope.  Symptoms occurred with emotional stress.  He had no shortness of breath with ordinary activity and no nocturnal dyspnea or edema.  A physical examination revealed, blood pressure readings were 130/82 (right arm) and 138/88 (left arm), his pulse was 60, and there was no cyanosis or clubbing, abnormality of the jugular venous pulse or pressure noted on examination.  Clinically, and by ECG, there was no evidence of left ventricular enlargement.  There was no evidence of right ventricular enlargement. Auscultation revealed a mid-systolic click at the apex, but no murmur or gallops.  There were no bruits over the carotid arteries.  An ECG was consistent with the August 1986 VA ECG, demonstrating sinus bradycardia and early repolarization; otherwise normal ECG.  Dr. G.I.S. found that , although there was an apical systolic click consistent with mitral prolapse, there was no evidence of mitral regurgitation.  The impression was possible MVP (click only, no murmur).  Dr. G.I.S. felt that any prolapse would have to be confirmed by an ECHO, so he had no further comment on the possibility of a cardiac enlargement. 

A May 1988 VA chest x-ray revealed that the heart was at the upper limit of normal in transverse diameter and the aorta was normal size.  A contemporaneous ECG revealed sinus bradycardia, ST elevation, and consider and early repolarization .  This report was noted to be borderline when compared with an ECG of August 25, 1986.  

In a May 1988 VA examination report signed in June 1988, the Veteran continued to complain of chest pains and dizziness.  The examiner noted the Veteran's history of vague chest pains.  A physical examination revealed jugular venous pressure was within normal limits.  Coronary I/IV showed early signal enhancement ratio at the lower left and upper right sternal borders.  Blood pressure reading was 130/80. Pulse was 64.  After review of the chest x-ray and ECG results, the diagnosis was doubt MVP.  The examiner noted that the Veteran had failed to report for an ECHO. 

While a May 1988 VA ECHO revealed a normal study, the diagnosis included mild concentric left ventricular wall thickening.  

An October 1988 private ECHO showed that the mitral valve appeared to be thin and opened normally.  There were no diagnostic criteria for MVP.  The aortic valve, pulmonic valve and tricuspid valve appeared within normal imits.  Cardiac chamber dimensions appeared within normal limits.  The septum and left ventricular posterior wall did not appear to be hypertrophied and systolic function was within normal limits with a normal ejection fraction.  Color flow Doppler evaluation also appeared to be within normal limits.  The interpretation was no significant echocardiographic abnormalities detected; study appeared to be within normal limits.  

A March 1993 private treatment reports revealed the Veteran had come in for a chest x-ray, complaining of feeling tired, dizzy and light headed.  He was assessed to need a Visual Organization Test.  

In a January 1994 letter, the Veteran's private physician, Dr. H.K.C., reported that the Veteran had a long history of MVP and a long history of excessive stress and stress aggravation of MVP; that the stress was related to his job in the military; and that, after his retirement from the military, his MVP had been asymptomatic since then.  At that time, the Veteran denied a history of chest pain, shortness of breath (SOB), palpitations, dyspnea on exertion, paroxysmal nocturnal dyspnea (PND), orthopnea, or leg edema.  On examination, blood pressure reading was 130/70; pulse was 55.  There was no jugular venous distention (JVD) or carotid bruits noted.  Cardiovascular examination revealed S1, S2 normal; a mid-systolic click and murmur were appreciated.  Dr. H.K.C. also reported that a resting ECG had revealed sinus bradycardia with increased voltage, probably consistent with the Veteran's age.  An ECHO revealed, normal sized cardiac chambers, normal left ventricular function, mid-systolic prolapse in the mitral valve with trace mitral valve regurgitation on a cardiac Doppler, and no left ventricular hypertrophy was present.  This physician concluded that the Veteran had classic MVP syndrome with trace mitral valve regurgitation.

An August 1998 VA examination revealed that the Veteran reported the onset of dizziness, numbness of the hands, shortness of breath, increased blood pressure and chest pain was in 1986.  He reported that these subjective symptoms persisted and he was on no medications.  A physical examination revealed pulse was 64 and blood pressure was 140/84 sitting.  The diagnosis included a past history of mitral valve prolapse with regurgitation.  An August 1998 VA chest x-ray showed cardiac size was normal.  An August 1998 VA ECG revealed sinus bradycardia with sinus arrhythmia; nonspecific ST abnormality.  

In a September 1998 VA examination of the heart, the Veteran specified that dizziness and chest pain for the past 14 years.  A physical examination revealed blood pressure was 130/80 and heart was within normal limits.  No evidence of a heart condition or MVP was found in this examination.  

During a September 1999 VA examination, the Veteran described first having hypertension in 1984, and began treatment with propranolol (Inderal), which was discontinued after two weeks because of complaints of lightheadedness and dizziness.  He reported that his blood pressure was intermittently elevated and, because of the Veteran's concerns about side effects when out at sea, no medication was used.  Diet intervention was employed and increased exercise and stress avoidance for the next 10 years.  He gave a history of first being diagnosed in 1984 with MVP.  He complained of occasional chest pains, lightheadedness, numbness in his hands and palpitations during flare-ups of valvular disease.  The Veteran indicated that his symptoms were present every day though his flare-ups occurred about three or four times a year.  He also reported that he had missed about two weeks of work due to his symptoms.  A physical examination revealed blood pressure was 140/80 bilaterally and Pulse was regular at 72.  Cardiovascular examination revealed regular rate and rhythm with a 1/6 late systolic murmur proceeded intermittently by mid-systolic click, best auscultated upon him standing over an apex position.  There was a slight increase upon hand grip.  No rubs or gallops were auscultated.  He had normal S1 and S2.  Jugular venous pressure was measured at 6 cm above sternal angle.  He had good carotid pulses.  Extremities revealed no clubbing, cyanosis or edema.  There was no evidence of: arterial-venous nicking, exudate formation, hemorrhage activity or papilledema.  The examiner indicated that the August 1998 chest x-rays were normal and that the ECG did not reveal any ischemic or hypertrophic changes.  The diagnoses included borderline hypertension and more probable than not MVP, awaiting confirmation with ECHO.  

The Board finds that the competent and probative evidence of record supports the assignment of an initial 30 percent rating from June 11, 1986.  The Board finds that the Veteran's symptoms prior to January 12, 1998 meet the 30 percent criteria under the former Diagnostic Code 7013 for severe frequent attacks of tachycardia.  See 38 C.F.R. § 4.104 (in effect prior to January 12, 1998).  In this regard, the Board notes that, 38 C.F.R. § 4.27 provides that, in the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined and a hyphenated Diagnostic Code may be used (with the second Diagnostic Code indicating the residual condition).  38 C.F.R. §4.27 (2010).  In this case, notwithstanding the fact that the Veteran does not have tachycardia, given his symptomatology and the fact that MVP does not have an assignable diagnostic code, the Board will resolve doubt in favor of the Veteran and find that the most appropriate and analogous rating criteria is former Diagnostic Code 7013.  See 38 C.F.R. § 4.20.  

As noted above, the Board finds that the Veteran's statements and testimony of record are credible evidence of his reported frequency and severity of symptoms during this period and are supported by his contemporaneous lay statements and the medical evidence of record demonstrating treatment for frequent heart symptoms from June 11, 1986 through January 11, 1998 and indicating increased severity at times.  Although the evidence does not demonstrate all of the criteria for the 30 percent rating, the Board will resolve doubt in favor of the Veteran and find that the overall disability picture more nearly approximates the 30 percent criteria provided for under former Diagnostic Code 7013.  38 C.F.R. § 4.104 (in effect prior to January 12, 1998); 38 C.F.R. §§ 3.102, 4.20, 4.21, 4.7 (2010).  

Therefore, the Veteran is entitled to an effective date of June 11, 1986 for an initial 30 percent rating for MVP.  See 38 C.F.R. § 3.400(o).


ORDER

An effective date of June 11, 1986, for the assignment of a 30 percent schedular rating for MVP, is granted, subject to the provisions governing the award of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


